Case 2:15-cv-01366-JRG-RSP Document 558 Filed 03/16/21 Page 1 of 2 PageID #: 35532




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   PERSONALIZED MEDIA                       §
   COMMUNICATIONS, LLC                      §
                                            §
   v.                                       §   Case No. 2:15-cv-001366-JRG
                                            §
   APPLE, INC.                              §


                         MINUTES FOR JURY TRIAL DAY NO. 2
                 HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     March 16, 2021

   OPEN: 8:27 AM                                                    ADJOURN: 6:07 PM

   ATTORNEYS FOR PLAINTIFF:                 See attached.

   ATTORNEYS FOR DEFENDANTS:                See attached.

   LAW CLERKS:                              Lee Matalon
                                            Taylor Mauze
                                            Cason Cole

   COURT REPORTER:                          Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                        Andrea Brunson


   TIME       MINUTES
   08:27 AM   Court opened.
   08:28 AM   Exhibits used prior day read into the record.
   08:31 AM   Jury entered the courtroom.
   08:32 AM   Court read counsel’s agreed stipulation into the record.
   08:33 AM   Witness sworn. Direct examination of John Harvey by Mr. Tony Downs.
   09:18 AM   Cross examination of John Harvey by Mr. Greg Arovas.
   09:58 AM   Redirect examination of John Harvey by Mr. Downs.
   10:00 AM   Mr. Harvey excused.
   10:01 AM   Jury excused to jury room for recess.
   10:02 AM   Court recessed for break.
   10:16 AM   Court reconvened.
   10:18 AM   Jury returned to courtroom.
   10:19 AM   Mr. Kline introduced the video deposition of Roger Pantos.
   11:21 AM   Video deposition of Roger Pantos completed.
Case 2:15-cv-01366-JRG-RSP Document 558 Filed 03/16/21 Page 2 of 2 PageID #: 35533




   TIME       MINUTES
   11:21 AM   Mr. Kline introduced the video deposition of Gianpaolo Fasoli.
   11:31 AM   Video deposition of Gianpaolo Fasoli completed.
   11:31 AM   Mr. Kline introduced the video deposition of Augustin Farrugia.
   11:45 AM   Video deposition of Augustin Farrugia completed.
   11:45 AM   Mr. Kline introduced the video deposition of Sean Kelly.
   11:52 AM   Video deposition of Sean Kelly completed.
   11:52 AM   Jurors excused for lunch.
   11:53 AM   Court recessed for lunch.
   12:43 PM   Court reconvened.
   12:43 PM   Jury returned to courtroom from lunch break.
   12:45 PM   Mr. Kline introduced the video deposition of Dr. Cory Plock.
   01:07 PM   Courtroom sealed.
   01:08 PM   Video deposition of Dr. Cory Plock continued.
   01:31 PM   Courtroom unsealed.
   01:32 PM   Video deposition of Dr. Cory Plock continued.
   01:59 PM   Video deposition of Dr. Cory Plock completed.
   02:00 PM   Jurors excused to jury room for early afternoon break.
   02:01 PM   Court ordered the parties to meet and confer and jointly submit to the Court a revised
              and suggested final charge for the jury and verdict form by 4:00 tomorrow afternoon.
              Same should be submitted in Word format.
   02:01 PM   Court recessed for afternoon break.
   02:21 PM   Court reconvened.
   02:22 PM   Jury returned to courtroom.
   02:22 PM   Witness sworn. Direct examination of Dr. Alfred C. Weaver by Mr. Kline.
   02:46 PM   Courtroom sealed.
   02:47 PM   Direct examination of Dr. Alfred C. Weaver by Mr. Kline continued.
   02:59 PM   Courtroom unsealed.
   03:00 PM   Direct examination of Dr. Alfred C. Weaver by Mr. Kline continued.
   04:15 PM   Jurors excused to jury room for late afternoon break.
   04:16 PM   Court recessed for late afternoon break.
   04:41 PM   Court reconvened. Jury returned from jury room.
   04:42 PM   Cross examination of Dr. Alfred C. Weaver by Mr. Marc Sernel.
   05:28 PM   Redirect examination of Dr. Alfred C. Weaver by Mr. Kline.
   05:32 PM   Witness excused.
   05:32 PM   Ms. Alexandra Valenti introduced the video deposition of Dr. Guy Tribble.
   05:51 PM   Courtroom sealed.
   05:52 PM   Video deposition of Dr. Guy Tribble continued.
   05:58 PM   Courtroom unsealed.
   05:58 PM   Video deposition of Dr. Guy Tribble completed.
   05:59 PM   Ms. Alexandra Valenti and Mr. Robert Frederickson introduced and proceeded with the
              reading of the deposition of Mr. Jeff Robbin.
   06:05 PM   Completion of the reading of the deposition of Mr. Jeffrey Robbin.
   06:05 PM   Jury excused and dismissed for the day.
   06:07 PM   Court recessed until tomorrow morning.


                                              2
